UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       1/27/2020
 SHELTON BEAMAN,

                                  Plaintiff,
                                                                    20-CV-0309 (VSB)
                      -against-
                                                                 ORDER OF SERVICE
 UNITED STATES OF AMERICA,

                                  Defendant(s).

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Federal Tort Claims Act, 28

U.S.C. § 1346(b), alleging that the New York Harbor Veterans Affairs Medical Center was

negligent in providing medical care. By order dated January 23, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant the United States through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant and mark the box on the USM-

285 form labeled “Check for service on U.S.A.” The Clerk of Court is further instructed to issue

a summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue a summons, complete the USM-285

forms with the addresses for the United States, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

 Dated:    January 27, 2020
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge



                                                  2
        DEFENDANTS AND SERVICE ADDRESSES


United States of America
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

United States Department of Veterans Affairs
810 Vermont Avenue, NW
Washington, D.C. 20420
